Citation Nr: 0033671	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  98-13 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to certain VA accrued benefits.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran's nephew and niece


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from April 1941 to 
December 1944; he died on April [redacted], 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 decision of the Department of Veterans 
Affairs (VA) New Orleans Regional Office (RO) which denied 
payment of certain accrued VA benefits to the veteran's 
estate.  In July 1999, the veteran's niece and nephew, his 
co-executors and equal legatees, testified at a Board hearing 
at the RO.


FINDINGS OF FACT

1.  The veteran died before a $109,464 award of retroactive 
compensation benefits was paid to him by VA.

2.  Neither the veteran's nephew or niece, his co-executors 
and equal legatees, bore the expense of his burial or last 
sickness, and neither come under the class of eligible payees 
enumerated at 38 U.S.C.A. § 5121(a)(2)-(5).  



CONCLUSION OF LAW

There is no legal basis for payment of certain accrued 
benefits by VA to the estate of the deceased veteran.  
38 U.S.C.A. §§ 5121, 5122 (West 1991 & Supp 2000); 38 C.F.R. 
§§ 3.1000, 3.1003 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that, by April 1993 rating decision, the RO 
denied the veteran's claims for special monthly compensation 
and a rating in excess of 40 percent for his service-
connected spinal cord disability.  He duly appealed the RO 
decision and in November 1996, the Board remanded the matter 
for additional development of the evidence.  

While the matter was in remand status, by April 9, 1997 
rating decision, the RO increased the rating of the veteran's 
spinal cord disability to 100 percent, effective September 
16, 1992.  The RO also granted the veteran special monthly 
compensation based on his loss of use of both lower 
extremities and additional disabilities independently ratable 
at 50 percent or more.  The veteran was notified of the RO 
decision by letter dated April 18, 1997.  

The April 1997 RO rating action resulted in a retroactive 
increase in the veteran's VA disability compensation 
benefits, the total amount of which was calculated to be 
$109,464.  These funds were transferred electronically to his 
bank account on April 28, 1997.  On May 8, 1997, the 
veteran's financial institution returned the $109,464 
payment, notifying the RO that the veteran had died on 
April [redacted], 1997.  

In June 1997, a private attorney representing the veteran's 
estate submitted a VA Form 21-609, Application for Amounts 
Due Estates of Persons Entitled to Benefits, on which he 
indicated that the veteran had prepaid his burial plan and 
had no expenses from his last illness.  By attached letters, 
dated in May and June 1997, he indicated that the veteran had 
no children, and that his spouse and parents had predeceased 
him.  However, he advised the RO that the veteran had 
executed a will, providing for all of the assets of his 
estate to be divided equally between his nephew and niece.  
He also indicated that, as the estate was relatively free 
from debt, it was his intent to complete the succession 
without an administration.  Therefore, he stated further 
that, assuming VA would issue a check to the estate, his 
nephew and niece were the proper recipients of the $109,464 
award of the veteran's retroactive compensation benefits.

By July 1997 letter, the RO denied the claim, finding that no 
accrued benefits were payable to the veteran's estate under 
38 U.S.C.A. § 5121, or his legatees.  In a letter dated later 
that month, the estate attorney advised the RO that the 
veteran's nephew and niece were seeking benefits under 38 
U.S.C.A. § 5122, not 38 U.S.C.A. § 5121.  Thereafter, the RO 
referred the matter to the VA Office of General Counsel for 
an opinion as to whether the award of $109,464 in retroactive 
disability compensation benefits was payable to the veteran's 
estate under 38 U.S.C. §§ 5121 or 5122. 

By October 22, 1997 opinion (VA O.G.C. Adv. Op. No. 31-97), 
it was determined that, in cases where VA pays accrued 
benefits to a veteran after his death, 38 U.S.C.A. § 5121 
governs a claim filed by his estate for those benefits.  The 
VA General Counsel held that 38 U.S.C.A. § 5122, on the other 
hand, applied only in those cases where benefit checks were 
received, but not negotiated, prior to the payee's death.  In 
this case, the VA General Counsel determined that section 
5121 was applicable because VA did not make, the $109,464 
payment prior to the veteran's death.  Under section 5121, it 
was determined that the accrued benefits sought by the 
veteran's nephew and niece, as legatees of his estate were 
not payable because the estate was not within the class of 
individuals specified as eligible to received accrued 
benefits under 38 U.S.C. § 5121(a).  

In July 1999, the veteran's nephew and niece testified at a 
Board hearing at the RO, reiterating their arguments with 
respect to the claim for the accrued benefits in question.  
They testified that they had taken care of the veteran for 
years prior to his death (cut his hair, cooked for him, wrote 
his checks, etc.) and that he was definitely 100 percent 
disabled.  They testified that he had no children of his own 
during his lifetime and that they had been "basically" the 
only children he ever knew.  

Accrued benefits are generally defined as unpaid periodic 
monetary benefits authorized under laws adminitered by VA to 
which a veteran was entitled at death.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  The applicable law provides 
an exclusive list of persons eligible for payment of accrued 
benefits upon the veteran's death as follows:  (1) to the 
veteran's spouse, if living; (2) to the veteran's children 
(in equal shares), if living; or (3) to the veteran's 
dependent parents (in equal shares), if living.  In all other 
cases, only so much of the accrued benefits may be paid as 
may be necessary to reimburse the person who bore the expense 
of the veteran's last sickness and burial.  38 U.S.C.A. § 
5121(a)(2), (5); 38 C.F.R. § 3.1000(a)(1), (4). 

For purposes of section 5121, a child of a veteran is defined 
in pertinent part as an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of such household at the time of his death, or an 
illegitimate child.  38 C.F.R. § 3.57 (2000).

While 38 U.S.C.A. § 5121 provides a means of payment for 
certain accrued benefits on death of a VA beneficiary, the 
provisions of 38 U.S.C.A. § 5122 govern the payment of checks 
unnegotiated at the time of a veteran's death.  Section 5122 
provides that VA is to make payment of the sum represented by 
the unnegotiated check to the same class of persons made 
eligible for accrued benefits under 38 U.S.C.A. § 5121, 
except that any amount not paid in that manner shall be paid 
to the estate of the deceased payee unless the estate will 
escheat.  "Escheat" means a reversion of property to the 
state in consequence of a want of any individual competent to 
inherit.  See 38 C.F.R. § 3.1003 (2000).

In this case, it is undisputed that the veteran died before 
the $109,464 award of retroactive compensation benefits was 
electronically deposited into his bank account by VA.  
Because the benefit payment at issue here was made to the 
veteran after his death, the provisions of section 5122 are 
inapplicable.  Rather the provisions of section 5121 govern 
because the claim in this case is for certain accrued 
benefits which were not paid by VA before the veteran's 
death.  

As noted above, section 5121 provides an exclusive list of 
persons eligible for payment of accrued benefits on the 
veteran's death.  However, his nephew and niece do not fall 
under any of the categories of payees specified in that 
statute, e.g., neither is a living spouse or dependent parent 
of the veteran, and neither bore the expense of the veteran's 
burial or last illness.  Likewise, it is apparent from the 
record that neither is a "child" of the veteran as that 
term is defined in 38 C.F.R. § 3.57.  38 U.S.C.A. § 5121 and 
38 C.F.R. § 3.1000.  In view of the foregoing facts and the 
persuasive VA General Counsel opinion on point, cited above, 
the Board is of the view that the legal requirements for 
payment of certain accrued benefits to his nephew and niece 
have not been satisfied in this case.  The Board does not 
doubt the sincerity of the claimants in bringing this claim 
and presenting argument in support thereof, but in cases such 
as this, where the law is dispositive, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The claim of entitlement to certain VA accrued benefits is 
denied.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals


 

